SCHAUER, J., Dissenting.
For the reasons more fully stated in my dissenting opinion in Bradner v. Vasquez (1954) 43 Cal.2d 147, 154-156 [272 P.2d 11], it is my view that the presumption set forth in section 2235 of the Civil Code should be applied as between attorney and client only where it is at the least inferable from the circumstances that the attorney obtained an “advantage” over the client as distinguished from the normal benefits of a fair transaction.
In the case now at bench the trial court found, as related in the majority opinion, that the contingent fee agreement between plaintiff-attorney and defendant-client “was executed by defendant of his own free will and volition and not as a result of any duress or undue influence by plaintiff, nor did defendant repose trust and confidence in plaintiff when said agreement was made.” The trial court further declared, in its memorandum of decision, that “The defendant, in the Court’s view, is a positive, able, fearless person, with more than usual business experience. He is accustomed to leadership. He has had a number of experiences in retaining counsel. He is, no doubt, analytical in determining the needs of a particular situation. . . .
11 The plaintiff and the defendant did, just prior to the trial, *254discuss fees. It is not an unusual thing that a lawyer and his client should make some agreement concerning fees. ... A person with the experience of the defendant would not be expected to have any reticence about a frank discussion as to what might be expected of him financially in case of litigation. ...”
In addition the court stated in the same memorandum that “the Court has not before it any evidence from which it can find whether the consideration was adequate at the time of the written agreement or at the time of the oral agreement upon which that was based. ...”
It is thus apparent that the trial court determined that no “advantage” had been secured by the attorney over the client.
Furthermore, it seems pertinent to point out that presumptively the justices of this court are qualified to determine the reasonable value of legal services. In Kirk v. Culley (1927) 202 Cal. 501, 508-510 [8, 9] [261 P. 994], we said : “It will be noted that under the second count of the complaint . . . a proper cause of action in quantum, meruit is set forth. It is also apparent that no findings of fact thereunder were made by the trial court as to the reasonable value of the legal services rendered by the plaintiff below to defendant. With a finding upon this subject the cause is in proper condition for this court to make or direct the judgment that shall be entered and the cause thereby finally determined. It is unnecessary to take further evidence, ... It has many times been held and is a sound principle of law that a trial judge in a court of record, who must himself be an attorney at law, has the power, independent of testimony as to value, to appraise the legal services shown by the record in the cause before him to have been rendered. . . .
“If the trial court may make an appraisal and adjudication of value of such services, it must be presumed that appellate courts possess like power and ability so to do.” See also Denio v. City of Huntington Beach (1943) 22 Cal.2d 580, 591 [3] [140 P.2d 392, 149 A.L.R. 320] ; Genis v. Krasne (1956) 47 Cal.2d 241, 246 [2] [302 P.2d 289] ; Cirimele v. Shinazy (1955) 134 Cal.App.2d 50, 52 [4] [285 P.2d 311, 52 A.L.R.2d 860]. Having the power and the ability to adjudicate the value of legal services (where the record shows the character, and extent of such services) it is my view that we should be able to determine from the record here whether an “advantage” was taken by plaintiff over the defendant.
*255Having examined the record I am impelled to conclude that I would affirm the judgment declaring the contingent fee agreement to he “valid, binding and subsisting.”
McComb, J., concurred.
Respondent’s petition for a rehearing was denied February 21, 1962. Schauer, J., and McComb, J., were of the opinion that the petition should be granted.